Audiovox Acquires Mobile Video Leader INViSiON Industries HAUPPAUGE, N.Y., Feb 09, 2010 /PRNewswire via COMTEX/ Audiovox Corporation (Nasdaq: VOXX) today announced that it has acquired the assets of Invision Industries Inc., a leading manufacturer of rear seat entertainment systems to OEMs, ports, and car dealers. The assets were acquired by a new subsidiary of Audiovox, Invision Automotive Systems Inc ("IAS"). Invision has been a significant supplier to the mobile entertainment industry with a focus on developing innovative and award-winning rear seat entertainment systems primarily for the OE marketplace and the acquisition includes a robust patent portfolio. Patrick Lavelle, president and CEO of Audiovox stated, "One of the strengths of Invision and one of the elements that made them a particularly attractive acquisition was their history of strong relationships with some of the world's leading car makers. As a result of this acquisition we believe we will enhance our position as a significant supplier to the OE market by adding increased R&D capabilities, a manufacturing facility and an established support team to augment our own OE group." Lavelle continued, "We expect to take full advantage of the improvements in the automotive sector that have been projected for the coming year. This acquisition is in line with our strategy to enhance our position in existing categories and channels. We believe this transaction will be accretive in Fiscal 2011 and along with the other exciting programs underway in the mobile sector, should contribute to increased shareholder value." IAS will report to Tom Malone, president of Audiovox Electronics Corp. and will continue to operate out of its existing facilities in Florida. Lavelle concluded, "The addition of the Invision team, will add a greater dimension to our OE mobile electronic sales capabilities and product development initiatives. I welcome each employee to the Audiovox team." About Audiovox Audiovox (Nasdaq: VOXX) is a recognized leader in the marketing of automotive entertainment, vehicle security and remote start systems, consumer electronics products and consumer electronics accessories. The company is number one in mobile video and places in the top ten of almost every category that it sells.
